Citation Nr: 1445042	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  09-34 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include degenerative disc disease.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1967 to January 1969, with service in the Republic of Vietnam from December 17, 1967 to December 31, 1968.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida.

The Board notes that, while the Veteran initially indicated on his September 2009 VA Form 9 that he wished to have a Board hearing, the Veteran withdrew his request for a hearing in September 2011.

In May 2012, the Board remanded the claim on appeal for further development.  In April 2013, the Board denied the Veteran's claim for service connection for a cervical spine disability.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  By order dated in November 2013, the Court remanded the Board's April 2013 decision pursuant to the terms of a Joint Motion for Remand (JMR).

Subsequent to the JMR, in July 2014, the Veteran submitted additional evidence with a waiver of consideration by the agency of original jurisdiction (AOJ).  As such, this evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).


FINDING OF FACT

1.  Resolving all doubt in his favor, the Veteran's current cervical spine disability is related to service.



CONCLUSION OF LAW

The criteria for service connection for a cervical spine disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for a cervical spine disability constitutes a complete grant of the benefit decided herein, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is seeking service connection on the basis that his current cervical spine disability is related to his military service.  He has specifically asserted that he injured his neck during a cable drop training exercise in June or July 1968 when he ran into the landing leg of a Huey chopper and hit his forehead.  The Veteran has asserted that he was treated at the base camp dispensary and was given a foam neck brace, which he wore for one week; however, the Veteran has also asserted that he did not make much of his neck injury in service and did not know he had a neck/cervical spine disability until many years after service.  See statements from the Veteran dated April and December 2008; July 2012 VA examination report.

The available service treatment records (STRs) do not contain any complaints, treatment, or findings related to a neck injury incurred or chronic neck or cervical spine disability or injury incurred during service.  Nevertheless, the Veteran is competent to report the events that occurred during service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses).

In addition, in the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see also Collette v. Brown, 82 F.3d 389, 392 (1996).

Post-service treatment records show that the Veteran was treated for a neck disability in October 2006.  The Veteran has reported that he was treated for neck problems in the 1980s at Mount Carmel East hospital and that he was told that he had a previous neck fracture.  However, a July 2014 letter from Mount Carmel East indicates that such treatment records are no longer available.  

The Veteran was afforded a VA examination in July 2012 to determine if his current cervical spine disability is related to his military service.  The VA examiner noted the Veteran's report of the in-service neck injury, as well as his report of the progression of his cervical spine disability.  In this regard, the Veteran reported that, in approximately 1979 or 1980, he was involved in an accident where he was knocked unconscious after falling off a tractor and hitting his head on a rock.  The Veteran reported that he was taken to Mount Carmel East hospital where x-rays were conducted and a physician told him x-rays revealed a previous neck fracture.  The Veteran reported having occasional neck pain that has worsened over the years and resulted in surgery in 2005, but the Veteran denied receiving any medical attention for his neck from 1969 to 1979 when he fell from a tractor after service.

The VA examiner opined that it is less likely as not that the Veteran's cervical spine degenerative disc disease is a result of a disease or injury in service.  In making this determination, the VA examiner stated that it is not likely the Veteran had a cervical spine vertebral fracture or any significant cervical spine injury during active duty, other than what sounded like mild whiplash.  In this regard, the VA examiner noted there is no credible scientific data that shows mechanical type neck strains cause degenerative disc disease years later.  The VA examiner also noted that the Veteran would have had persistent, continuous, and significant symptoms, such as pain, reflexes, and motor and sensory deficits, for as long as it takes a fracture to heal, which, in this case, would be six to eight weeks.  The VA examiner also noted that it is also quite unlikely that the Veteran would not have had symptoms requiring medical attention over the next 10 years if he had a vertebral fracture on active duty.  As to the Veteran's report that he was told he had a neck fracture after service, the VA examiner noted that an August 2005 MRI of the cervical spine, which was conducted prior to surgery, was completely silent for mention of residuals from pervious fracture, such as callous formation, wedging, deformity, etc, which would likely have been present had there been one.

In July 2014, the Veteran submitted a private medical opinion by Dr. P.C., who noted that he reviewed the relevant medical records, medical opinions, and historical treatment records.  Dr. P.C. specifically, considered the Veteran's report of a neck strain during service, his report of an injury in the 1980s and an x-ray report revealing evidence of a previous neck injury, the August 2005 MRI report, and his complaints of ongoing neck pain.  Dr. P.C. also reviewed the July 2012 VA examiner's report.  Dr. P.C. stated that "there is an enormous amount of scientific data which supports [the Veteran's] claim that his in-service rotatory and hyperextension trauma eventually led to his disabling neck problems."  Dr. P.C. cited numerous studies in support of this conclusion.  He then stated:
After a thorough review of [the Veteran's] medical records and layperson statements related to his in-service injury and subsequent neck problems, as well as a review of the pertinent medical literature on the subject, it is my medical opinion that [the Veteran's] neck disability is at least as likely as not the direct result of the in-service trauma he suffered in July 1969. . . . I specifically disagree with the July 2012 VA exam which fails to recognize the well-established medical literature describing a decade's long timeline in the development of degenerative disc disease after injury.

In this case, there are conflicting medical opinions as to whether the Veteran's cervical spine disability is related to his reported in-service injury.  The Board finds that both opinions proffered considered all of the pertinent evidence of record and provided clear conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Consequently, the Board finds that the evidence as to whether the Veteran's cervical spine disorder is related to his reported in-service injury to be in relative equipoise and, therefore, will resolve all doubt in his favor and find that service connection for such disorder is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a cervical spine disability is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


